Citation Nr: 1730590	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  11-00 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to reimbursement for services rendered at Tampa General Hospital (TGH) on April 5, 2010 ($740.00), April 29, 2010 ($1,355.00), and May 27, 2010 ($1,075.00), which total $3,170.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 administrative decision of the Department of Veterans Affairs (VA) Medical Center in Tampa, Florida.


FINDING OF FACT

On April 5, 2010, April 29, 2010, and May 27, 2010, the Veteran received care at TGH.  Affording the Veteran the benefit of the doubt, the evidence indicates VA authorized this care. 


CONCLUSION OF LAW

The criteria for reimbursement of private medical expenses for services rendered at TGH on April 5, 2010, April 29, 2010, and May 27, 2010, have been met.  38 U.S.C.A. §§ 1703, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.1000, 17.1001, 17.1002 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Board is granting the claim, so further VCAA notice discussion is not merited.

Background

The Veteran had a motor vehicle accident (MVA) on March 9, 2010.  Medical personnel took him to TGH to be treated.  TGH admitted the Veteran on March 9, 2010, and it discharged him March 10, 2010.  Although VA did not authorize this treatment, it reimbursed the Veteran because of the emergency circumstances.  The issue on appeal is whether VA should reimburse the Veteran for non-emergency, follow-up care at TGH.  

The Board notes that the Veteran is not shown to have any other medical insurance, and he is not service-connected for the medical condition at issue.  Therefore, eligibility reimbursement is under 38 U.S.C.A. § 1725, which authorizes VA to provide payment or reimbursement for non-service-connected disabilities. 

Applicable Law

Pursuant to 38 C.F.R. § 17.1005(c), claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergency treatment, only if:

(1) The non-VA facility notified VA at the time the veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans) and the transfer of the veteran was not accepted, and

(2) The non-VA facility made and documented reasonable attempts to request transfer of the veteran to VA (or to another Federal facility that VA has an agreement with to furnish health care services for veterans), which means the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the veteran's progress/physicians' notes, discharge summary, or other applicable medical record.

On March 11, 2010, a TGH social worker discussed non-emergency care with the Veteran, noting that TGH "will call FAS to inquire if the patient has funding through the VA."  FAS in undefined, nor can the Board identify its meaning.  

On March 23, 2010, VA treated the Veteran for "follow up" following the MVA.  The VA physician instructed the Veteran to "keep reg f/u appt at Tampa General on 3/25/10" and to have a neurological consult at VA within 1-2 weeks.  No VA internal medicine treatment records beyond this record are in the claims file; only neurological treatment records are available.  

The undersigned finds that the Veteran testified competently and credibly before in July 2012 regarding the question of VA's prior approval of the services for which the Veteran seeks reimbursement.  The undersigned could order further inquiry into this matter given the incomplete record.  However, judicial economy, together with the totality of the circumstances presented above, warrant a finding that VA authorized the April 5, 2010, April 29, 2010, and May 27, 2010 services at TGH.  


ORDER

Entitlement to reimbursement of $3,170.00 for services rendered at Tampa General Hospital on April 5, 2010, April 29, 2010, and May 27, 2010, is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


